 1

 2

 3

 4

 5

 6

 7
                                 UNITED STATES DISTRICT COURT
 8
                                WESTERN DISTRICT OF WASHINGTON
                                          AT SEATTLE
 9

10          MARK HOFFMAN,                                       CASE NO. C19-5960 MJP

11                                  Plaintiff,                  MINUTE ORDER

12                  v.

13          HEARING HELP EXPRESS INC, et
            al.,
14
                                    Defendants.
15

16

17          The following minute order is made by the direction of the court, the Honorable Marsha

18   J. Pechman, United States District Judge:

19          The Court has reviewed the Parties’ Joint Status Report. (Dkt. No. 131.) The Court

20   GRANTS the Parties the additional time requested and ORDERS the Parties to submit another

21   joint status report by June 21, 2021. If resolution is not reached by that date, the Parties, after

22   meeting and conferring, shall include in their joint status report any agreed or disputed proposed

23   case deadlines. The Parties should also indicate whether they wish to hold a status conference

24   with the Court.


     MINUTE ORDER - 1
 1         The clerk is ordered to provide copies of this order to all counsel.

 2         Filed June 8, 2021.

 3
                                                   William M. McCool
 4                                                 Clerk of Court

 5                                                  s/Paula McNabb
                                                    Deputy Clerk
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24


     MINUTE ORDER - 2
